                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

GARY REDDEN, JR.,                             )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      Case No. 1:17-cv-00139-SNLJ
                                              )
BRANDON SMITH,                                )
                                              )
               Defendant.                     )

                             MEMORANDUM AND ORDER

        This matter comes before the Court on plaintiff’s motion to quash subpoena (#30).

Defendant filed a memorandum in opposition. (#31). Plaintiff did not file a reply. For the

reasons set forth below, plaintiff’s motion will be DENIED.

I.   BACKGROUND

        The following facts are taken from plaintiff’s complaint and motion to quash. (#4,

#30).

        On May 17, 2014, plaintiff was brought to the Pemiscot County Sheriff’s

Department for questioning regarding a house fire. Defendant, a Pemiscot County Deputy

Juvenile Officer, interviewed plaintiff—a minor at the time—in the presence of plaintiff’s

father. At some point, defendant detained plaintiff without his father’s consent and

contacted Lakeland Behavioral Health Systems (“Lakeland”) to arrange for plaintiff’s

transportation to Lakeland for mental health services. Plaintiff was confined at Lakeland

for 38 consecutive days. On June 25, 2014, the Pemiscot County Court ordered plaintiff

to be released from custody. On August 20, 2014, the Pemiscot County Court entered an

                                             1
order “finding that the Juvenile Office failed to prove the allegations of the petition

beyond a reasonable doubt and therefore ordered the petition denied and dismissed.” (#4,

p. 4).

         Apparently, plaintiff, his father, and Lakeland entered into a confidential

settlement agreement regarding plaintiff’s “unlawful” 38-day detention. That agreement,

which has not been provided to this Court either in full or in redacted form, purportedly

states in relevant part:

         “[T]he [u]undersigned and their counsel agree that the underlying facts of
         this claim, the terms of this settlement, and the amount of this settlement
         shall be and remain confidential and that they will not publicize those terms
         to the general public … All parties agree that this Confidential Release
         shall not be used as precedent for any other claim, suit, cause or hearing.
         Any attempt to use this Confidential Release as precedent for any other
         cause shall be considered a material breach of the Confidentiality Release
         Agreement and shall subject the breaching party to damages, and the non-
         breaching party shall be entitled to seek all available remedies including but
         not limited to injunctive relief.”

         (#30, p.3-4).

         Defendant, a non-party to the settlement agreement and its confidentiality

provisions, caused a subpoena to be issued to Lakeland on or about August 27, 2018,

seeking all settlement-related documents occurring between Lakeland and plaintiff since

June 30, 2014. (#30-1). Plaintiff argues defendant is not entitled to these documents

because of the above-referenced confidentiality provisions; accordingly, plaintiff moved

to quash the subpoena. Conversely, defendant argues the documents are relevant (a point

plaintiff does not refute) and that confidentiality, alone, does not prevent their production.

II.      ANALYSIS


                                               2
       The only point of contention between the parties is whether a confidentiality

provision bars the discovery of an otherwise relevant settlement agreement. Plaintiff

points to no law whatsoever for the proposition that a confidentiality provision can, in

itself, bar the production of otherwise discoverable information. To the contrary, there is

a myriad of case law favoring the opposition conclusion. It is, indeed, the general rule

that settlement agreements are discoverable notwithstanding a confidentiality provision.

See, e.g., State Farm Mut. Auto. Ins. Co. v. Universal Health Group, Inc., 325 F.R.D.

602, 605 (E.D. Mich. 2016); Thermal Design, Inc. v. Guardian Bldg. Prods., Inc., 270

F.R.D. 437, 438 (E.D. Wis. 2010); Newby v. Enron Corp., 623 F.Supp.2d 798, 838 (S.D.

Tex. 2009); Bd. of Trustees of Leland Stanford Junior Univ. v. Tyco Int’l Ltd., 253 F.R.D.

521, 523 (C.D. Cal. 2008); DIRECTV, Inc. v. Puccinelli, 224 F.R.D. 677, 684-685 (D.

Kan. 2004). Accordingly, on this narrow issue, the Court will deny plaintiff’s motion.

III. CONCLUSION

       For the foregoing reasons,

       IT IS HEREBY ORDERED that plaintiff’s motion to quash subpoena (#30) is

DENIED. Because Lakeland is not a party to this case and is unable to protect its own

confidentiality interests, disclosure of the settlement agreement shall be made under seal.

       So ordered this 2nd day of October 2018.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE



                                             3
